          Case 2:20-cv-01438-BNW Document 7 Filed 09/14/20 Page 1 of 4




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                    ***
 5
      NIGEL RAY LACHEY,                                    Case No. 2:20-cv-01438-BNW
 6
                             Plaintiff,
 7                                                         ORDER
             v.
 8
      COMMISSIONER OF SOCIAL SECURITY,
 9
                             Defendant.
10

11

12           Pro se plaintiff Nigel Ray Lachey seeks judicial review of an administrative decision

13   denying his application for Social Security benefits. The Court previously granted Plaintiff’s

14   application to proceed in forma pauperis but dismissed the complaint with leave to amend. ECF

15   No. 4. On September 3, 2020, Plaintiff timely filed a First Amended Complaint (ECF No. 6),

16   which is now before the Court for screening. For the reasons discussed below, the Court will

17   allow Lachey to proceed with this case.

18   I.      Screening the Complaint

19           A. Standard of Review

20           Complaints filed by any plaintiff proceeding in forma pauperis are subject to a mandatory

21   screening by the court. 28 U.S.C. § 1915(e)(2); 1 Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.

22   2000). In screening the complaint, a court must identify cognizable claims and dismiss claims that

23   are frivolous, malicious, fail to state a claim on which relief may be granted, or seek monetary

24   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

25

26

27           1
             Although § 1915 largely concerns prisoner litigation, § 1915(e) applies to all in forma
     pauperis proceedings. Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of
28   28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners[.]”).
        Case 2:20-cv-01438-BNW Document 7 Filed 09/14/20 Page 2 of 4




 1           Dismissal for failure to state a claim under § 1915(e)(2) incorporates the standard for

 2   failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668

 3   F.3d 1108, 1112 (9th Cir. 2012). To survive § 1915 review, a complaint must “contain sufficient

 4   factual matter, accepted as true, to state a claim to relief that is plausible on its face.” See Ashcroft

 5   v. Iqbal, 556 U.S. 662, 678 (2009). In considering whether the complaint is sufficient to state a

 6   claim, all allegations of material fact are taken as true and construed in the light most favorable to

 7   the plaintiff. Wyler Summit P’ship v. Turner Broad. Sys. Inc., 135 F.3d 658, 661 (9th Cir. 1998)

 8   (citation omitted). Although the standard under Rule 12(b)(6) does not require detailed factual

 9   allegations, a plaintiff must provide more than mere labels and conclusions. Bell Atlantic Corp. v.

10   Twombly, 550 U.S. 544, 555 (2007). A formulaic recitation of the elements of a cause of action is

11   insufficient. Id. Unless it is clear that the complaint’s deficiencies could not be cured through

12   amendment, a plaintiff should be given leave to amend the complaint with notice regarding the

13   complaint’s deficiencies. Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

14           Even following the U.S. Supreme Court’s holdings in Twombly and Iqbal, the Court has

15   an “obligation . . . where the petitioner is pro se . . . to construe the pleadings liberally and to

16   afford the petitioner the benefit of any doubt.” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir.

17   2010) (internal quotations and citation omitted). But “the liberal pleading standard . . . applies

18   only to a plaintiff’s factual allegations.” Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989); see

19   also Bruns v. Nat'l Credit Union Admin., 12 F.3d 1251, 1257 (9th Cir. 1997) (quoting Ivey v.

20   Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982)) (noting that a liberal construction may not

21   be used to supply an essential element of the claim absent from the complaint).

22           In the context of social security appeals, if a plaintiff’s complaint challenges a decision by

23   the Social Security Administration, the plaintiff must exhaust administrative remedies before

24   filing a lawsuit. See 42 U.S.C. § 405(g); see also Bass v. Social Sec. Admin., 872 F.2d 832, 833

25   (9th Cir. 1989) (per curiam) (“Section 405(g) provides that a civil action may be brought only

26   after (1) the claimant has been party to a hearing held by the Secretary, and (2) the Secretary has

27   made a final decision on the claim”). Generally, if the SSA denies a claimant’s application for

28   disability benefits, the claimant may request reconsideration of the decision. If the claim is denied


                                                   Page 2 of 4
        Case 2:20-cv-01438-BNW Document 7 Filed 09/14/20 Page 3 of 4




 1   at the reconsideration level, a claimant may request a hearing before an administrative law judge

 2   (“ALJ”). If the ALJ denies the claim, a claimant may request review of the decision by the

 3   Appeals Council. If the Appeals Council declines to review the ALJ’s decision, a claimant may

 4   then request judicial review. See generally 20 C.F.R. §§ 404, 416.

 5           Once a plaintiff has exhausted administrative remedies, he may obtain judicial review of a

 6   SSA decision denying benefits by filing suit within 60 days after notice of a final decision. Id.

 7   An action for judicial review of a determination by the SSA must be brought “in the district court

 8   of the United States for the judicial district in which the plaintiff resides.” Id. The complaint

 9   should state the nature of plaintiff’s disability, when plaintiff claims he became disabled, and

10   when and how he exhausted his administrative remedies. The complaint should also contain a

11   plain, short, and concise statement identifying the nature of plaintiff’s disagreement with the

12   determination made by the SSA and show that plaintiff is entitled to relief.

13           A district court can affirm, modify, reverse, or remand a decision if plaintiff has exhausted

14   his administrative remedies and timely filed a civil action. However, judicial review of the

15   Commissioner’s decision to deny benefits is limited to determining: (a) whether there is

16   substantial evidence in the record as a whole to support the findings of the Commissioner, and (b)

17   whether the correct legal standards were applied. Morgan v. Commissioner of the Social Security

18   Adm., 169 F.3d 595, 599 (9th Cir. 1999).

19           B. Analysis

20           Here, Lachey alleges in his amended complaint that the Administrative Law Judge

21   (“ALJ”) denied his application for supplemental security income on December 20, 2019. ECF

22   No. 6 at 10. He further alleges that on June 11, 2020, the Appeals Council denied review of the

23   ALJ’s decision. Id. at 6. Plaintiff then filed this action on August 4, 2020. Thus, liberally

24   construing Plaintiff’s amended complaint, it appears that he exhausted the administrative

25   remedies and timely commenced this action.

26           Additionally, the amended complaint indicates the nature of Lachey’s disability and its

27   alleged onset date. Id. at 2. It also indicates that Plaintiff resides within the District of Nevada. Id.

28   at 1.


                                                   Page 3 of 4
        Case 2:20-cv-01438-BNW Document 7 Filed 09/14/20 Page 4 of 4




 1           Finally, the amended complaint includes sufficient facts to state a claim for relief, alleging

 2   that the ALJ’s findings that Plaintiff’s medical impairments “did not meet the criteria of one

 3   extreme or two marked limitations” were “not supported by substantial evidence in the record.”

 4   Id. at 2–3. Accordingly, Lachey may proceed with his claims.

 5                   1.      IT IS THEREFORE ORDERED that the Clerk of Court must serve the

 6   Commissioner of the Social Security Administration by sending a copy of the First Amended

 7   Complaint (ECF No. 6) and an accompanying summons by certified mail to: (1) Office of the

 8   Regional Chief Counsel, Region IX, Social Security Administration, 160 Spear St., Suite 800,

 9   San Francisco, California 94105-1545; and (2) the Attorney General of the United States,

10   Department of Justice, 950 Pennsylvania Avenue, N.W., Washington, D.C. 20530.

11                   2.      IT IS FURTHER ORDERED that the Clerk of Court must issue summons

12   to the United States Attorney for the District of Nevada and deliver the summons and First

13   Amended Complaint to the U.S. Marshal for service.

14                   3.      IT IS FURTHER ORDERED that from this point forward, Plaintiff must

15   serve on Defendant or, if appearance has been entered by an attorney, on the attorney, a copy of

16   every pleading, motion, or other document submitted for consideration by the Court. Plaintiff

17   must include with the original paper submitted for filing a certificate stating the date that a true

18   and correct copy of the document was personally served or sent by mail to the Defendant or

19   counsel for the Defendant. The Court may disregard any paper received by a district judge or

20   magistrate judge that has not been filed with the Clerk, and any paper received by a district judge,

21   magistrate judge, or the Clerk that fails to include a certificate of service.

22           DATED: September 14, 2020

23
                                                             BRENDA WEKSLER
24                                                           UNITED STATES MAGISTRATE JUDGE
25

26

27

28


                                                   Page 4 of 4
